—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 20, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Farid Adhami did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The evidence submitted by the defendant, including the affirmed medical reports of the physicians who examined the plaintiff Farid Adhami on behalf of the defendant, established prima facie that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of an accident involving the defendant’s vehicle. The plaintiffs’ evidence submitted in opposition to the defendant’s motion was insufficient to raise a triable issue of fact as to whether the plaintiff Farid Adhami sustained a serious injury as a result of the subject accident (see, Grossman v Wright, 268 AD2d 79; Guzman v Michael Mgt., 266 AD2d 508). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.